Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 09/01/2021. Claims 1-4, 6-7, 9, 11-16, 18-20 and 22-25 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 14 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,063,057 B2. 
Regarding claims 1-2, 14 and 23-24, claims 1 and 13-15 of U.S. Patent No. 11,063,057 B2 disclose the limitations of the current application’s claims 1-2, 14 and 23-24. U.S. Patent No. 11,063,057 B2 says “a three-dimensional semiconductor memory device, comprising: a substrate; an electrode structure on the substrate, the electrode structure including a plurality of gate electrodes sequentially stacked in a first direction, the first direction extending perpendicular to an upper surface of the substrate; a source conductive pattern between the substrate and the electrode structure; a vertical semiconductor pattern penetrating the electrode structure and the source conductive pattern; and a data storage pattern extending in the first direction, the data storage pattern between the vertical semiconductor pattern and the electrode structure, wherein a lower surface of the data storage pattern contacts the source conductive pattern, and wherein a first portion of the lower surface of the data storage pattern is at a different height from the upper surface of the substrate, in relation to a height of a second portion of the lower surface of the data storage pattern from the upper surface of the substrate…  a dummy data storage pattern between the vertical semiconductor pattern and the substrate, wherein the dummy data storage pattern is isolated from direct contact with the data storage pattern in the first direction with the source conductive pattern there between, and wherein an uppermost surface of the dummy data storage pattern contacts the vertical portion of the source conductive pattern, wherein the uppermost surface of the dummy data storage pattern is lower than is the upper surface of the substrate.”

Allowable Subject Matter
Claims 1-2, 14 and 23-24 are rejected under the double patenting rejection described above, but would be allowable if amended, or a timely filed terminal disclaimer may be used to overcome the obviousness-type double patenting rejection over the prior patent.
Claims 3-4, 6-7, 9, 11-13, 15-16, 18-20, 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a dummy vertical semiconductor pattern extending substantially in the first direction to penetrate the one of the electrode pad regions and extending into the substrate; a dummy data storage pattern between the dummy vertical semiconductor pattern and the substrate; and a contact pattern extending from a bottom portion of the dummy vertical semiconductor pattern, penetrating a portion of the dummy data storage pattern, and extending into the substrate.
With respect to claim 14, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a dummy vertical semiconductor pattern penetrating one of the electrode pad regions on the connection region and extending into the substrate; a dummy data storage pattern between the dummy vertical semiconductor pattern and the substrate; and a contact pattern extending from a bottom portion of the dummy vertical semiconductor pattern into the substrate and penetrating a portion of the dummy data storage pattern. 
With respect to claim 23, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a dummy data storage pattern between the dummy vertical semiconductor pattern 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 14 and 23-24 have been fully considered, but are found to be moot in view of the new grounds of rejection.

    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALIHEH MALEK/Primary Examiner, Art Unit 2813